Citation Nr: 0313830	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath.

2.  Entitlement to service connection for chronic joint pain.

3.  Entitlement to a higher evaluation for service-connected 
status post arthroscopic surgery of the left knee.

4.  Entitlement to a higher evaluation for service-connected 
arthritis of the right knee due to trauma.

5.  Entitlement to a higher evaluation for service-connected 
gastroesophageal reflux disease.

6.  Entitlement to a higher evaluation for service-connected 
degenerative changes of the lumbar spine.

7.  Entitlement to a higher evaluation for service-connected 
sleep apnea.  

8.  Entitlement to a higher evaluation for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the St. 
Louis, Missouri, Regional Office (RO) that denied service 
connection for shortness of breath, and for chronic joint 
pain, and which granted service connection for status post 
arthroscopic surgery of the left knee, arthritis of the right 
knee due to trauma, gastroesophageal reflux disease, 
degenerative changes of the lumbar spine, sleep apnea, and 
hemorrhoids.  The RO assigned a 10 percent evaluation for all 
of the disabilities for which it granter service connection, 
except for arthritis of the right knee and hemorrhoids, which 
were each evaluated as 0 percent disabling.  The veteran has 
appealed the denials of service connection, and the issues of 
entitlement to higher ratings for the service-connected 
conditions.  Jurisdiction over the veteran's claims file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  
REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The VCAA was implemented with 
the adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and 19.9 (2002).  

In March 2003, the Board sent the veteran formal notification 
of the provisions of the Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The 
Board's letter gave the veteran 30 days to submit additional 
evidence or argument, in accordance with 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  However, the United States Court of 
Appeals for the Federal Circuit recently invalidated certain 
regulations implementing the VCAA.  Disabled American 
Veterans v. Sec' y of Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Of 
particular note, the Federal Circuit invalidated 38 C.F.R. 
§ 19(a)(2)(ii) as inconsistent with 38 U.S.C.A. § 5103b)(1), 
which allows one year for the submission of evidence from the 
date of notification.  

The Board further notes that in April 2002, more than 90 days 
after certification of this case to the Board (in May 2001), 
the veteran submitted additional evidence to the Board.  
Although the veteran explained the reasons for the delay, 
there was no assertion that there was good cause for the 
delay.  See 38 C.F.R. § 20.1304(b).  Under 38 C.F.R. 
§ 20.1304(b)(1)(i), such evidence is not to be considered by 
the Board, but is to be referred to the agency of original 
jurisdiction upon completion of the Board's action on the 
pending appeal without action by the Board.  




Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all of the 
evidence of record.  If any of the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



